UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2014 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date June 05, 2014 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Honesti Basyir (Signature) Honesti Basyir Chief of Financial Officer INFORMATION TO INVESTOR No.TEL.143 /PR000/COP-A00700000/2014 CANCELATION OF LISTING OF AMERICAN DEPOSITARY SHARES ON LONDON STOCK EXCHANGE Jakarta, June 5, 2014 – Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. hereby announces that the admission to listing of its American Depositary Shares (each representing 200 Series B Common Shares of IDR50 each) (the "ADSs") on the Official List and the admission to trading of its ADSs on the London Stock Exchange have been cancelled with immediate effect. The company maintains it primary listing for shares on the Indonesian Stock Exchange (IDX) and for ADSs on New York Stock Exchange (NYSE). Sincerely yours, /s/ Tony Suwarjo Tony Suwarjo Acting VP Investor Relations For further information please contact: PT Telekomunikasi Indonesia, Tbk. Investor Relations Tel.: 62-21-5215109 Fax.: 62-21-5220500 E-mail: investor@telkom.co.id Website: www.telkom.co.id
